NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
     parties in the case and its use in other cases is limited. R. 1:36-3.




                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-1399-16T2
                                                A-1400-16T2

IN THE MATTER OF CHERRY
HILL FIRE DISTRICT
NO. 13
_________________________

           Submitted July 2, 2018 – Decided July 11, 2018

           Before Judges Yannotti and Haas.

           On appeal from the New Jersey Department of
           Community Affairs, Local Finance Board.

           Richard M. Braslow, attorney for appellant
           Cherry Hill Township Fire District No. 13
           (Richard M. Braslow, of counsel and on the
           brief; Saranne E. Weimer, on the brief).

           Gurbir S. Grewal, Attorney General, attorney
           for   respondent   Department   of   Community
           Affairs, Local Finance Board (Melissa H.
           Raksa, Assistant Attorney General, of counsel;
           Melanie R. Walter, Deputy Attorney General,
           on the brief).

PER CURIAM

     We have been advised prior to argument that this matter has

been amicably adjusted and the parties have stipulated to the

dismissal of the appeal.         Accordingly, the appeal is dismissed

with prejudice and without costs.